DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-18 have been examined in the application.  This communication is the first action on the merits. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-18 are directed to the abstract idea of: Claim 1 -: 1. A method comprises: verifying authenticity of a first record representing a first longevity-contingent instrument of a plurality of longevity-contingent instruments to produce a verified first record, wherein the first longevity-contingent instrument is rived in accordance with a rive approach to produce a first sub-asset of a plurality of sub-assets and a first sub-liability of a plurality of sub-liabilities, wherein the first sub-liability is associated with a first premium payment stream of a plurality of premium payment streams of the plurality of sub-liabilities; and when the first longevity-contingent instrument is associated with an available and unfulfilled benefit status: determining fulfillment information for the first longevity-contingent instrument, wherein the fulfillment information includes a benefit payout of the first sub-asset facilitated by a payer; updating the first record for the first longevity-contingent instrument based on security information of the payer to include the fulfillment information to produce an updated first record; and sending the updated first record to the payer to facilitate payment of the benefit payout of the first sub-asset. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 2 -: 2. The method of claim 1 further comprises: determining that the first longevity-contingent instrument is associated with the available and unfulfilled benefit status by at least one of: interpreting the first longevity-contingent instrument to identify a first death-notification of a first insured person identifier, wherein the first insured person identifier is associated with the first longevity-contingent instrument; interpreting the first longevity-contingent instrument to identify the unfulfilled benefit status of the first longevity-contingent instrument; to extract a plurality of insured person identifiers of the plurality of longevity-contingent instruments; and identifying the first insured person identifier within the plurality of insured person identifiers. Claim 3 -: 3. The method of claim 1, wherein the verifying the authenticity of the first record comprises one of: when utilizing a signature approach: a first signature of the first record to produce a first transaction value, wherein associated with a last transaction, a portion of the first record to produce a candidate transaction value, wherein associated with, and indicating favorable authenticity when the first transaction value compares favorably to the candidate transaction value; and when not utilizing the signature approach: applying signature verification to the first signature of the first record. Claim 4 -: 4. The method of claim 1, wherein the fulfillment information comprises one or more of: an identifier; an identifier associated with a benefactor; an identifier associated with a debtor; an identifier of the payer; a request for the payment of the benefit payout; a purchase transaction value; the benefit payout; a fulfillment status of the benefit payout; an owner identifier; a holder identifier; an insured person identifier; a health record; an updated life expectancy value; a death-notification of the insured person identifier; an updated longevity status indicator; and an identifier of another longevity-contingent instrument associated with the first longevity-contingent instrument. Claim 5 -: 5. The method of claim 1, wherein the determining of the fulfillment information comprises at least one of: determining the benefit payout associated with the first sub-asset; generating a request for the payment of the benefit payout; determining a first portion of the benefit payout to associate with a premium cash escrow in accordance with the rive approach, wherein the premium cash escrow is utilized to fund an aggregated payment of the plurality of premium payment streams on behalf of one or more debtors; and determining a second portion of the benefit payout to associate with a benefit cash account based on the first portion of the payout and in accordance with the rive approach, wherein the benefit cash account is associated with one or more benefactors. Claim 6 -: 6. The method of claim 1, wherein the updating the first record to produce the updated first record comprises: the fulfillment information utilizing a recipient public key of a recipient to produce a next transaction value; the next transaction value utilizing a private key to produce a next transaction signature; and generating a next record to include the fulfillment information and the next transaction signature. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 7 -: 7. comprises: operably coupled wherein functions to: verify authenticity of a first record representing a first longevity-contingent instrument of a plurality of longevity-contingent instruments to produce a verified first record, wherein the first longevity-contingent instrument is rived in accordance with a rive approach to produce a first sub-asset of a plurality of sub-assets and a first sub-liability of a plurality of sub-liabilities, wherein the first sub-liability is associated with a first premium payment stream of a plurality of premium payment streams of the plurality of sub-liabilities; and when... [id. at 1], determine fulfillment information for the first longevity-contingent instrument, wherein the fulfillment information includes a benefit payout of the first sub-asset facilitated by a payer; the first record for the first longevity-contingent instrument based on security information of the payer to include the fulfillment information to produce an updated first record; and send the updated first record to the payer to facilitate payment of the benefit payout of the first sub-asset. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 8 -: 8. claim 7, wherein the further functions to: determine that the first longevity-contingent instrument is associated with the available and unfulfilled benefit status by at least one of: interpreting... interpreting... to extract... identifying... [id. at 2], Claim 9 -: 9. claim 7, wherein the functions to verify the authenticity of the first record by one of: when... a first... a portion... indicating... when... applying... [id. at 3], Claim 10 -: 10. claim 7, wherein the fulfillment information comprises one or more of: an identifier;... [id. at 4], Claim 11 -: 11. claim 7, wherein the functions to determine the fulfillment information by at least one of: determining... generating... determining... determining... [id. at 5], Claim 12 -: 12. claim 7, wherein the functions to the first record to produce the updated first record by: the fulfillment... the next... generating... [id. at 6], (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 13 -: 13. comprises: stores operational instructions that, when executed causes to: verify... [id. at 7], stores... [id. at 13], when... [id. at 1], determine... the first... send... [id. at 7], (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 14 -: 14. claim 13 further comprises: stores... [id. at 13], determine... [id. at 8], interpreting... interpreting... to extract... identifying... [id. at 2], Claim 15 -: 15. claim 13, wherein the functions to execute the operational instructions stored to cause to verify the authenticity of the first record by one of: when... a first... a portion... indicating... when... applying... [id. at 3], Claim 16 -: 16. claim 13, wherein the fulfillment information comprises one or more of: an identifier;... [id. at 4], Claim 17 -: 17. claim 13, wherein the functions to execute the operational instructions stored to cause to determine the fulfillment information by at least one of: determining... generating... determining... determining... [id. at 5], Claim 18 -: 18. claim 13, wherein the functions to execute the operational instructions stored to cause to the first record to produce the updated first record by: the fulfillment... the next... generating... [id. at 6], (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
These limitation excerpts, under their broadest reasonable interpretation, fall within the grouping(s) of abstract ideas of: Certain methods of organizing human activity – since: servicing a portfolio of blockchain-encoded rived longevity contingent instruments as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as fundamental economic principles or practices, (including hedging, insurance, mitigating risk); commercial or legal interactions, (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Mental processes – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). Therefore, the limitations fall within the above-identified grouping(s) of abstract ideas. 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1: Materially pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "computing device", and "blockchain-encoded record". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "computing device", and "blockchain-encoded record" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("verifying, by a computing … of sub-liabilities; and", "when the first longevity-contingent … unfulfilled benefit status", "determining, by the computing … payer computing device", "updating, by the computing … blockchain-encoded record; and" and "sending, by the computing … the first sub-asset") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "verifying, by a computing … of sub-liabilities; and", "determining, by the computing … payer computing device", "updating, by the computing … blockchain-encoded record; and", "sending, by the computing … the first sub-asset" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "updating, by the computing … blockchain-encoded record; and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "verifying, by a computing … of sub-liabilities; and", "when the first longevity-contingent … unfulfilled benefit status", "updating, by the computing … blockchain-encoded record; and", "sending, by the computing … the first sub-asset" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "updating, by the computing … blockchain-encoded record; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 7: Materially regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 7 further to the abstract idea includes additional elements of "computing device", "computing system", "interface", "local memory", "processing module", "blockchain-encoded record", and "update". However, independent claim 7 does not include additional elements that are sufficient to integrate the exception into a practical application because "computing device", "computing system", "interface", "local memory", "processing module", "blockchain-encoded record", and "update" of independent claim 7 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a processing module operably … module functions to", "verify authenticity of a … of sub-liabilities; and", "when the first longevity-contingent … unfulfilled benefit status", "determine fulfillment information for … payer computing device", "update the first blockchain-encoded … blockchain-encoded record; and" and "send, via the interface, … the first sub-asset") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a processing module operably … module functions to", "verify authenticity of a … of sub-liabilities; and", "determine fulfillment information for … payer computing device", "update the first blockchain-encoded … blockchain-encoded record; and", "send, via the interface, … the first sub-asset" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "update the first blockchain-encoded … blockchain-encoded record; and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a processing module operably … module functions to", "verify authenticity of a … of sub-liabilities; and", "when the first longevity-contingent … unfulfilled benefit status", "update the first blockchain-encoded … blockchain-encoded record; and", "send, via the interface, … the first sub-asset" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "update the first blockchain-encoded … blockchain-encoded record; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent previously cited rationale finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 7 is ineligible. 
Claim 13: Particularly regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 13 further to the abstract idea includes additional elements of "computer readable memory", "first memory element", "processing module", "computing device", "blockchain-encoded record", "second memory element", and "update". However, independent claim 13 does not include additional elements that are sufficient to integrate the exception into a practical application because "computer readable memory", "first memory element", "processing module", "computing device", "blockchain-encoded record", "second memory element", and "update" of independent claim 13 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element … processing module to", "verify authenticity of a … of sub-liabilities; and", "a second memory element … processing module to", "when the first longevity-contingent … unfulfilled benefit status", "determine fulfillment information for … payer computing device", "update the first blockchain-encoded … blockchain-encoded record; and" and "send the updated first … the first sub-asset") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a first memory element … processing module to", "verify authenticity of a … of sub-liabilities; and", "a second memory element … processing module to", "determine fulfillment information for … payer computing device", "update the first blockchain-encoded … blockchain-encoded record; and", "send the updated first … the first sub-asset" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element … processing module to", "a second memory element … processing module to", "update the first blockchain-encoded … blockchain-encoded record; and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first memory element … processing module to", "verify authenticity of a … of sub-liabilities; and", "a second memory element … processing module to", "when the first longevity-contingent … unfulfilled benefit status", "update the first blockchain-encoded … blockchain-encoded record; and", "send the updated first … the first sub-asset" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element … processing module to", "a second memory element … processing module to", "update the first blockchain-encoded … blockchain-encoded record; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 1, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 is ineligible. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-6, 8-12, and 14-18 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claims 2 and 8: Dependent claims 2 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "accessing", and "a database" of dependent claims 2 and 8 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claims 3, 9, and 15: Dependent claims 3, 9, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "symmetric key signature", "decrypting", "utilizing a first public key of a first public-private key pair", "first public-private key pair", "decrypted transaction", "hash value", "hashing", "utilizing a second public key of a second public-private key pair", "second public-private key pair", and "utilizing the first public key and the second public key" of dependent claims 3, 9, and 15 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claims 6, 12, and 18: Dependent claims 6, 12, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "hashing", "hash value", and "encrypting" of dependent claims 6, 12, and 18 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 14: Dependent claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "third memory element", "accessing", and "a database" of dependent claim 14 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 2: Dependent claim 2 adds an additional method step of "determining, by the computing device, that … by at least one of", "interpreting the first longevity-contingent instrument to … with the first longevity-contingent instrument", "interpreting the first longevity-contingent instrument to … of the first longevity-contingent instrument", "accessing a database to extract a … plurality of longevity-contingent instruments; and", "identifying the first insured person identifier … plurality of insured person identifiers". However, the additional method step of dependent claims 2 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 13 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 13 for pertinent previously cited rationale finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "accessing a database to extract a … plurality of longevity-contingent instruments; and" step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claims 3, 9, and 15: Dependent claims 3, 9, and 15 add additional method steps of "when utilizing a symmetric key signature approach", "decrypting a first signature of the … a last transaction computing device", "hashing a portion of the first … with the computing device, and", "indicating favorable authenticity when the first … candidate transaction hash value; and", "when not utilizing the symmetric key signature approach", "applying signature verification to the first … and the second public key". However, the additional method steps of dependent claim 3, 9, and 15 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: decrypting, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.59,lns.14-27; p.66,lns.20-25, and hashing, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.61,ln.3-p.68,ln.22, See, e.g. "[e]ach computing device includes a hash function" p.62,lns.15-17, pertaining to all or portion(s) of the "decrypting a first signature of the … a last transaction computing device" and "hashing a portion of the first … with the computing device, and" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 3, 9, and 15 are ineligible. 
Claims 4, 10, and 16: Dependent claims 4, 10, and 16 add an additional method step of "an identifier of the computing device; … with the first longevity-contingent instrument". However, the additional method step of dependent claim 4, 10, and 16 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 4, 10, and 16 are ineligible. 
Claims 5, 11, and 17: Dependent claims 5, 11, and 17 add an additional method step of "determining the benefit payout associated with the first sub-asset", "generating a request for the payment of the benefit payout", "determining a first portion of the … one or more debtors; and", "determining a second portion of the … with one or more benefactors". However, the additional method step of dependent claim 5, 11, and 17 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 5, 11, and 17 are ineligible. 
Claims 6, 12, and 18: Dependent claims 6, 12, and 18 add additional method steps of "hashing the fulfillment information utilizing a … a next transaction hash value", "encrypting the next transaction hash value … a next transaction signature; and", "generating a next blockchain-encoded record to … and the next transaction signature". However, the additional method steps of dependent claim 6, 12, and 18 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: encrypting, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.1,ln.27-p.2,ln.2; p.64,lns.20-26; p.68,lns.16-22, and hashing, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.61,ln.3-p.68,ln.22, See, e.g. "[e]ach computing device includes a hash function" p.62,lns.15-17, pertaining to all or portion(s) of the "hashing the fulfillment information utilizing a … a next transaction hash value" and "encrypting the next transaction hash value … a next transaction signature; and" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 6, 12, and 18 are ineligible. 
Claim 8: Dependent claim 8 adds an additional method step of "determine that the first longevity-contingent instrument … by at least one of", "interpreting the first longevity-contingent instrument to … with the first longevity-contingent instrument", "interpreting the first longevity-contingent instrument to … of the first longevity-contingent instrument", "accessing, via the interface, a database … plurality of longevity-contingent instruments; and", "identifying the first insured person identifier … plurality of insured person identifiers". However, the additional method step of dependent claims 8 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 13 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 13 for pertinent previously cited rationale finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "accessing, via the interface, a database … plurality of longevity-contingent instruments; and" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 14: Dependent claim 14 adds an additional method step of "a third memory element that stores … causes the processing module to", "determine that the first longevity-contingent instrument … by at least one of", "interpreting the first longevity-contingent instrument to … with the first longevity-contingent instrument", "interpreting the first longevity-contingent instrument to … of the first longevity-contingent instrument", "accessing a database to extract a … plurality of longevity-contingent instruments; and", "identifying the first insured person identifier … plurality of insured person identifiers". However, the additional method step of dependent claims 14 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 13 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 13 for pertinent previously cited rationale finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "a third memory element that stores … causes the processing module to" and "accessing a database to extract a … plurality of longevity-contingent instruments; and" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible. 
 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20180123882 A1 by Anderson; Sheehan et al. discloses CHANGING AN EXISTING BLOCKCHAIN TRUST CONFIGURATION.
USPAT No. US 11164165 B1 to Andreev; Oleg et al. discloses Multi-asset blockchain network platform.
USPGPub No. US 20180040040 A1 by Barski; Conrad Hancock et al. discloses CROSS-BRAND REDEMPTION IN AN EXCHANGE ITEM MARKETPLACE NETWORK.
USPGPub No. US 20190035014 A1 by Bell; Donald S. et al. discloses MANAGING BLOCKCHAIN TRANSACTIONS.
USPGPub No. US 20170085555 A1 by Bisikalo; Dmitry et al. discloses Point-to-Point Transaction Guidance Apparatuses, Methods and Systems.
USPGPub No. US 20210264526 A1 by Bryant; Ronny S. et al. discloses DISTRIBUTED LEDGER SYSTEM FOR USE WITH VEHICLE SENSOR DATA AND USAGE BASED SYSTEMS.
USPGPub No. US 20110060610 A1 by Caballero; Crispina O. et al. discloses COMPUTER SUPPORT FOR MULTI-JURISDICTIONAL INVESTMENT.
USPGPub No. US 20050010511 A1 by Conroy, Thomas F  et al. discloses Computer support for multi-jurisdictional investment.
USPGPub No. US 20070011086 A1 by Dellinger; Jeffrey K. et al. discloses Method and apparatus for providing retirement income benefits.
USPGPub No. US 20020010679 A1 by Felsher, David Paul discloses Information record infrastructure, system and method.
USPGPub No. US 20100241595 A1 by Felsher; David Paul discloses INFORMATION RECORD INFRASTRUCTURE, SYSTEM AND METHOD.
USPGPub No. US 20100211416 A1 by Frank; William Fielding et al. discloses METHOD AND APPARATUS FOR HEALTHCARE FUNDING EXCHANGE.
USPGPub No. US 20180137512 A1 by GEORGIADIS; Ioannis et al. discloses NETWORK NODE AUTHENTICATION.
USPGPub No. US 20100100502 A1 by Gerber; James G.C.T. discloses SYSTEM AND METHODS TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20170046652 A1 by HALDENBY; Perry et al. discloses SYSTEMS AND METHOD FOR TRACKING BEHAVIOR OF NETWORKED DEVICES USING HYBRID PUBLIC-PRIVATE BLOCKCHAIN LEDGERS.
USPGPub No. US 20050060209 A1 by Hill, Charles Frederick  et al. discloses Method and system for insuring longer than expected lifetime.
USPAT No. US 8005741 B2 to Jenkins; Cary Porter et al. discloses Pension administration system and method.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPGPub No. US 20190243572 A1 by Kursun; Eren discloses BLOCKCHAIN ARCHITECTURE FOR OPTIMIZING SYSTEM PERFORMANCE AND DATA STORAGE.
USPGPub No. US 20020099640 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20030115128 A1 by Lange, Jeffrey  et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20030236738 A1 by Lange, Jeffrey  et al. discloses Replicated derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20040111358 A1 by Lange, Jeffrey  et al. discloses Enhanced parimutuel wagering.
USPGPub No. US 20170046689 A1 by Lohe; Timothy et al. discloses Crypto Voting and Social Aggregating, Fractionally Efficient Transfer Guidance, Conditional Triggered Transaction, Datastructures, Apparatuses, Methods and Systems.
USPGPub No. US 20170048209 A1 by Lohe; Timothy et al. discloses Crypto Key Recovery and Social Aggregating, Fractionally Efficient Transfer Guidance, Conditional Triggered Transaction, Datastructures, Apparatuses, Methods and Systems.
USPGPub No. US 20170048235 A1 by Lohe; Timothy et al. discloses Crypto Captcha and Social Aggregating, Fractionally Efficient Transfer Guidance, Conditional Triggered Transaction, Datastructures, Apparatuses, Methods and Systems.
USPGPub No. US 20170048234 A1 by Lohe; Timothy et al. discloses Social Aggregating, Fractionally Efficient Transfer Guidance, Conditional Triggered Transaction, Datastructures, Apparatuses, Methods and Systems.
USPGPub No. US 20170085545 A1 by Lohe; Timothy et al. discloses Smart Rules and Social Aggregating, Fractionally Efficient Transfer Guidance, Conditional Triggered Transaction, Datastructures, Apparatuses, Methods and Systems.
USPAT No. US 8533087 B2 to Lyons; Timothy et al. discloses Pension fund systems.
USPGPub No. US 20100121784 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPGPub No. US 20180089685 A1 by McGregor; David S. et al. discloses REPLACING A FRAUDULENTLY OBTAINED EXCHANGE ITEM.
USPGPub No. US 20180204260 A1 by McGregor; David S. et al. discloses USE VERIFICATION CODE FOR VALIDATING AN EXCHANGE ITEM USE REQUEST.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPGPub No. US 20180040041 A1 by Metnick; Josh K. discloses CONSUMPTION BASED REDEMPTION IN AN EXCHANGE ITEM MARKETPLACE NETWORK.
USPGPub No. US 20170372308 A1 by Metnick; Josh K. et al. discloses SECURELY MODIFYING EXCHANGE ITEMS IN AN EXCHANGE ITEM MARKETPLACE NETWORK.
USPGPub No. US 20170372392 A1 by Metnick; Josh K. et al. discloses SECURELY PROCESSING EXCHANGE ITEMS IN A DATA COMMUNICATION SYSTEM.
USPGPub No. US 20170372391 A1 by Metnick; Josh K. et al. discloses DETERMINING EXCHANGE ITEM COMPLIANCE IN AN EXCHANGE ITEM MARKETPLACE NETWORK.
USPGPub No. US 20180089729 A1 by Metnick; Josh K. et al. discloses NO POINT-OF-SALE TERMINAL EXCHANGE ITEM REDEMPTION.
USPGPub No. US 20090048961 A1 by Mott; Antony R. discloses System and method for transferring longevity risk.
USPGPub No. US 20110137686 A1 by Mott; Antony R. discloses SYSTEM AND METHOD FOR TRANSFERRING LONGEVITY RISK.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPGPub No. US 20180039667 A1 by Pierce; Ryan et al. discloses SYSTEMS AND METHODS FOR BLOCKCHAIN RULE SYNCHRONIZATION.
USPGPub No. US 20070198432 A1 by Pitroda; Satyan G. et al. discloses TRANSACTIONAL SERVICES.
USPGPub No. US 20090094168 A1 by Polkinghorn; Philip Konrad et al. discloses SYSTEM AND METHOD OF PROVIDING A LONGEVITY BENEFIT.
USPGPub No. US 20130282608 A1 by Raymond; Eric et al. discloses Engine, System and Method of Providing a Multi-Platform Payment and Information Exchange.
USPGPub No. US 20140279638 A1 by Raymond; Eric et al. discloses Engine, System and Method of Providing a Multi-Platform Payment and Information Exchange.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPGPub No. US 20070118393 A1 by Rosen; Jonathan D. et al. discloses METHOD OF COMPENSATING AN EMPLOYEE.
USPGPub No. US 20170091756 A1 by Stern; Hadley Ruper et al. discloses Point-to-Point Transaction Guidance Apparatuses, Methods and Systems.
USPAT No. US 8566206 B2 to Stolerman; Jonathan et al. discloses Pension fund systems.
USPGPub No. US 20170232300 A1 by Tran; Bao et al. discloses SMART DEVICE.
USPGPub No. US 20180117446 A1 by Tran; Bao et al. discloses SMART DEVICE.
USPGPub No. US 20180117447 A1 by Tran; Bao et al. discloses SMART DEVICE.
USPGPub No. US 20180264347 A1 by Tran; Bao et al. discloses SMART DEVICE.
USPGPub No. US 20040177022 A1 by Williams, James Benjamin  et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity.
USPGPub No. US 20060212380 A1 by Williams; James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing normalized annuity options.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Wednesday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        11/4/2022